Motion Granted; Appeal Dismissed and Memorandum
Opinion filed December 23, 2010.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00999-CV
____________
 
JILES DANIELS, JR., Appellant
 
V.
 
EMPTY EYE, INC. EMPTY EYE & ASSOCIATES and JUDITH
DANIELS, Appellees
 

 
On Appeal from the 80th District Court
Harris County, Texas
Trial Court Cause No. 2008-02141
 

 
M E M O R
A N D U M   O P I N I O N
This is
an appeal from a temporary injunction granted October 1, 2010.  On December 15,
2010, appellant filed a motion to dismiss the appeal as moot because the trial
court signed an order dissolving the temporary injunction about which appellant
complains.  See Tex. R. App. P.
42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Jamison.